                Case 2:21-cr-00073-JLR Document 1 Filed 04/27/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
 8
                                           AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                            NO. CR21-073 JLR
11
                                 Plaintiff
12                                                         INFORMATION

13
                           v.
14
      CODY SHIPLEY,
15
                                 Defendant.
16
17          The Acting United States Attorney charges that:
18                                               COUNT 1
                                     (Possessing Contraband in Prison)
19
20          On or about December 4, 2020, in Seattle, within the Western District of
21 Washington, the defendant, CODY SHIPLEY, being an inmate of a federal prison, to wit,
22 FDC SeaTac, possessed a prohibited object, that is, buprenorphine, a Schedule III
23
24
25
26
27
28
     Information- 1                                                       UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v Shipley
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
                Case 2:21-cr-00073-JLR Document 1 Filed 04/27/21 Page 2 of 2




1 controlled substance.
2           All in violation of Title 18, United States Code, Section 1791(a)(2) and (b)(3).
3
4           DATED this 27th      day of April 2021.
5
6
7
                                                      TESSA M. GORMAN
8                                                     Acting United States Attorney
9
10                                                                       For
                                                      TODD GREENBERG
11
                                                      Assistant United States Attorney
12
13
14                                                    THOMAS M. WOODS
                                                      Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Information- 2                                                     UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     United States v Shipley
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
